Citation Nr: 0715071	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected duodenal ulcer with hiatal hernia and 
esophagitis and Barrett's disease.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946 
and again from January 1948 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and March 2006 rating decisions of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lung disability was initially demonstrated years after 
service and has not been shown by competent evidence to be 
causally related to the veteran's active service.

2.  During the period on appeal, the veteran's duodenal ulcer 
with hiatal hernia and esophagitis and Barrett's disease was 
manifested by abdominal cramps and pain and mild impairment 
of health.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The criteria for an evaluation in excess of 40 percent 
for duodenal ulcer with hiatal hernia and esophagitis and 
Barrett's disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305, 7346 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the veteran's service connection claim, VA 
satisfied its duty to notify by means of October 2005, March 
2006, and April 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, requested that he submit any additional evidence in 
his possession pertaining to the claim, provided the veteran 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

With respect to the veteran's increased evaluation claim, VA 
satisfied its duty to notify by means of June 2004 and March 
and April 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, and requested that he submit any evidence in his 
possession pertaining to the claims.  The March and April 
2006 letters also informed the veteran of the law pertaining 
to effective dates.

The veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The March and April 
2006 notices informed the appellant of the type of evidence 
necessary to achieve a higher evaluation.  Moreover, although 
the notices did not set forth the rating criteria under the 
relevant diagnostic codes for the disabilities at issue, this 
is found to be harmless error.  Indeed, the December 2004 
statement of the case included such information and included 
a description of the rating criteria for all possible 
schedular ratings under those diagnostic codes.  As such, the 
failure to include such notice in the VCAA letters did not 
prejudice the veteran here as has been fully informed of what 
type of evidence needed to achieve higher schedular 
evaluations for the service-connected disability on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not provided until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

The record also indicates that the appellant has received 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  With respect to the veteran's service 
connection claim, although he has contended that he has been 
receiving SSA benefits for his emphysema since 1976, the 
disability at issue, there is no indication that the records 
would be relevant to these claims.  In this regard, what is 
"of consequence" in this case is not whether the veteran 
has a current lung disability, but whether the veteran had 
in-service exposure to certain chemicals, fumes, etc., while 
an aircraft mechanic in the Navy.  

Additionally, with respect to his increased rating claim, the 
appellant has not contended that he was awarded SSA benefits 
for his digestive system disability, which is what is at 
issue in this case.  Thus, there is no indication that the 
records would be relevant to the increased rating claim here.  
What is "of consequence" in this case is the current 
severity of the appellant's service-connected disability.  
See Francisco, supra.  In either case, there is no indication 
that Social Security records would include such information, 
so remanding the issues to obtain such records would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

1.  Service Connection--Lung Disability

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

The veteran asserts that service connection is warranted for 
a lung disability.  The record reflects that since the 1970s, 
the veteran has sought treatment for a lung disability that 
has been characterized as emphysema and chronic obstructive 
pulmonary disease (COPD).  He has also been treated for lung 
cancer.  However, the veteran's service medical records do 
not demonstrate that he ever complained of, or sought 
treatment for a lung disability while in service.  Indeed, on 
his May 1946 Naval separation examination, the examiner 
reported that the veteran's respiratory system was normal.

The Board acknowledges the veteran's contentions that his 
current lung disability is related to the fuel vapors, 
exhaust fumes (carbon dioxide), dust, sand, and herbicides 
that he was exposed to when he worked as an aircraft mechanic 
when he was stationed on Saipan Island during his service in 
the Navy.  However, the Board, after a review of the 
veteran's personnel records, finds that the record does not 
demonstrate that the veteran ever served as an aircraft 
mechanic worker during his service in the Navy.  Indeed, the 
veteran's Notice of Separation from the U.S. Naval Service 
reflects that the veteran, who served in the Navy from March 
1944 to May 1946, served as a Seaman, First Class.  Likewise, 
his Army Separation Qualification Record (from his service in 
the Army from January 1948 to March 1949) indicated that the 
veteran's military occupational specialty from his past 
enlistment was that of a Seaman.  Such separation record also 
does not reflect that the veteran ever served as a mechanic 
while he served in the Army.  Instead, he served as a Guard-
Patrolman and a Military Policeman.  Therefore, in the 
absence of any documented evidence that the veteran served as 
an aircraft mechanic worker during his service in the Navy or 
Army, the Board finds that the preponderance of the evidence 
is against a finding that his military occupational specialty 
caused him to be exposed to fuel vapors, exhaust fumes 
(carbon dioxide), dust, sand, and herbicides.
Moreover, no competent clinical evidence of record 
establishes that the veteran's current lung disability, 
initially demonstrated by the record in 1976, is 
etiologically related to any incident of service.  Therefore, 
in the absence of any medical evidence that the veteran's 
current lung disability is etiologically related to service 
and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of a lung disability in 1976, almost 30 years 
after his discharge from service, to be too remote from 
service to be reasonably related to service.  

In conclusion, although the veteran asserts that his current 
lung disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current lung disability is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a lung 
disability.

2.  Increased Evaluation--Duodenal Ulcer

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When, after 
consideration of all of the evidence and material of record 
in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Initially, the Board notes that there is no legal basis for 
providing separate ratings for duodenal ulcer, hiatal hernia 
and esophagitis and Barrett's disease.  Regulation prohibits 
this and permits but one rating for these two conditions.  
More specifically, according to 38 C.F.R. § 4.114, ratings 
under certain diagnostic codes for gastrointestinal 
conditions (including, in pertinent part, Diagnostic Codes 
7305 and 7346) are not to be combined with each other; 
rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Under 38 C.F.R. § 4.114, Diagnostic Code 7305 (for rating 
duodenal ulcer), to warrant a 40 percent disability 
evaluation, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent evaluation to be assigned, the evidence must show 
severe duodenal ulcer disease, only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Code 7305 (2006).

Pursuant to Diagnostic Code 7346 (for rating hiatal hernia), 
a 60 percent rating is assigned when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is assigned when there is persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2006).

As noted above, words such as "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).

The veteran asserts that an increased evaluation is warranted 
for his service-connected duodenal ulcer with hiatal hernia 
and esophagitis and Barrett's disease
At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
digestive system disability, on May 17, 2004.  Therefore, the 
rating period for consideration on appeal begins May 17, 
2003, one year prior to the date of receipt of the claim upon 
which the August 2004 Notice of Disagreement was based.  
38 C.F.R. § 3.400(o)(2).

He is currently assigned a 40 percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7305 (pertaining to hiatal 
duodenal ulcers).  Under such code, a 40 percent evaluation 
is warranted where there are moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A 60 percent 
evaluation is assigned where there are severe symptoms of 
impairment manifested by pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
deratemesis or melena, with manifestations of anemia and 
weight loss, productive of definite impairment of health.

In this case, the record reflects that on VA digestive system 
examination in June 2004, the veteran reported that with his 
duodenal ulcer, he experienced stomach cramps and pain, but 
no change in body weight.  He also indicated that he passed 
black tarry stools once in May 2004 and that ulcer treatment 
only helped partially.  The examiner reported the duodenal 
ulcer did not cause significant anemia, but that it did cause 
malnutrition that only mildly affected the veteran's health.  
Further, on VA examination in November 2005, the veteran 
denied experiencing vomiting, hematemesis, or melena.

Based on these clinical findings, which demonstrates that the 
veteran experiences abdominal pain only partially relieved by 
standard ulcer treatment, but no periodic vomiting, recurrent 
hematemesis or melena, or anemia and weight loss productive 
of definite impairment of health, the Board concludes the 
Board concludes that the currently assigned 40 percent 
evaluation under Diagnostic Code 7305 more nearly 
approximates the veteran's duodenal ulcer symptomology.  

The Board has also considered whether the veteran could be 
entitled to a higher evaluation under any other applicable 
diagnostic codes.  Accordingly, as the record reflects that 
the veteran has also been diagnosed with a hiatal hernia, 
Diagnostic Code 7346 (pertaining to hiatal hernia) is 
applicable.  Under this code, a 60 percent rating is assigned 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health.  However, in this case, as stated above, the evidence 
of record does not demonstrate that the veteran experiences 
vomiting, weight loss, hematemesis, melena, or anemia.  
Moreover, the May 2004 examiner reported that the 
malnutrition that the veteran experiences because of his 
digestive system disability symptomology only mildly affected 
his health. Therefore, the Board concludes that the veteran 
is not entitled to a higher evaluation under Diagnostic Code 
7346.
In conclusion, the Board finds that the medical evidence 
fails to demonstrate that an evaluation in excess of 40 
percent is warranted for the veteran's service-connected 
duodenal ulcer with hiatal hernia and esophagitis and 
Barrett's disease.  Although the veteran asserts that his 
disability has increased in severity, the Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's statements regarding the 
severity of his digestive system disability.  Thus, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40 percent for 
duodenal ulcer with hiatal hernia and esophagitis and 
Barrett's disease.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to service connection for a lung disability is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
service-connected duodenal ulcer with hiatal hernia and 
esophagitis and Barrett's disease is denied. 




REMAND

With respect to the veteran's TDIU claim, the record reflects 
that in November 2005, the veteran underwent a VA examination 
which, among other things, was to address whether or not his 
service-connected disabilities rendered him unemployable.  A 
review of the examination reflects that the examiner 
indicated that a medical opinion was requested.  However, 
there is no evidence that he provided a separate opinion.  
Nevertheless, the Board in reviewing the June 2006 Statement 
of the Case, observes that the AOJ, in referencing the 
veteran's VA examination, reported that, "After a review of 
all the medical evidence, the examiner stated that your 
macular degeneration and COPD were noted to cause severe 
functional and industrial impairment.  The examiner stated 
that the service connected hearing loss, tinnitus, and 
duodenal ulcer/ hiatal hernia/ Barrett's esophagus conditions 
resulted in a mild to moderate industrial and functional 
impairment."  However, the Board is unable to find such 
statement in the record.  The examiner did not render a 
diagnosis of macular degeneration, although loss of part of 
the visual field was noted on one part of the examination 
report but on another part it was noted that vision and 
visual fields were grossly normal and that "no eye exam was 
requested".  Although the examiner did assess the effect of 
the veteran's service-connected and non-service-connected 
disorders on daily activities such as chores and shopping, no 
opinion was rendered regarding the effect his 
service-connected disabilities would have on his 
employability or in a work-like setting.  Instead, in that 
area of the form, the examiner simply noted that the veteran 
was not employed.  As such, the Board concludes a remand is 
warranted to obtain the portion, if any, of the veteran's 
November 2005 VA examination where the examiner rendered an 
opinion on employability so that it can be associated with 
the claims file or to obtain such an opinion is one was not 
rendered.

Accordingly, the case is REMANDED for the following action:

1.  Associate the November 2005 VA 
clinical opinion referenced in the June 
2006 SOC with the claims file.  

In the event that such clinical opinion 
cannot be obtained and associated with 
the claims file, forward the veteran's 
claims folder to an appropriate VA 
physician for review.  The examiner is 
requested to provide an opinion, based on 
a review of the veteran's clinical 
history as contained in the claims 
folder, as to whether the veteran's 
service-connected disabilities alone, 
without regard to his age or 
non-service-connected disabilities, would 
render him unable to secure or follow a 
substantially gainful occupation.  If 
another physical examination of the 
veteran is deemed necessary in order to 
fully respond to this inquiry, then one 
should be scheduled and all necessary 
tests should be performed.  

All opinions provided should be supported 
by a clear rationale consistent with the 
evidence of record.  

2.  Thereafter, the veteran's TDIU claim 
should be readjudicated with the RO 
taking into consideration the opinion of 
the VA examiner as to the functional 
impairments that the veteran's 
service-connected disabilities would have 
on his ability to engage in employment or 
a work-like setting as well as this 
particular veteran's employment and 
educational history.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


